        Case 2:19-cv-00057-BMM Document 75 Filed 01/21/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION



GARRETT BLACKBURN, as Owner                  CV 19-57-BU-BMM
of the G3 1652 JON BOAT,
                                             ORDER DISBURSING FUNDS
Plaintiff

For Exoneration From or Limitation of
Liability.


      Upon the Unopposed Motion for Order Disbursing Funds pursuant to D.

Mont. Local Rule 67.2 and good cause appearing,

      IT IS ORDERED that:

      The Court disburse the funds on deposit in the Registry of the Court in the

amount of $10,388.00, plus any interest accrued to date of disbursement, after

deduction of a fee in an amount not to exceed that authorized by the Judicial

Conference of the United States and set by the Director of the Administrative Office

of the United States Courts, as follows:
 Case 2:19-cv-00057-BMM Document 75 Filed 01/21/21 Page 2 of 2



1. Payee Boone Karlberg P.C. as attorney of record for Plaintiff Garrett

   Blackburn in the principal amount of $10,388.00 plus all of the % of any

   accrued interest to the date of disbursement.

Dated this 21st day of January, 2021.




                                   2
